Citation Nr: 1645988	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to February 22, 2011; greater than 50 percent from February 22, 2011 to July 21, 2013; and greater than 70 percent from July 22, 2013, forward.

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU), prior to July 22, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse

ATTORNEY FOR THE BOARD

R. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army during the Vietnam Era from August 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Decision Review Officer (DRO) decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned an initial 30 percent rating, effective May 24, 2005.  During the pendency of the appeal, the Veteran's PTSD rating was increased to 50 percent from February 22, 2011 to July 21, 2013, and to 70 percent from July 22, 2013, forward.  He was also awarded a TDIU on the basis of his PTSD alone from July 22, 2013, forward.  The issue of entitlement to a TDIU prior to that date is part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran and his spouse testified at a hearing before the DRO in April 2008.  A transcript is of record.  The Veteran initially requested to be scheduled for a hearing before the Board in his VA Form 9 received in June 2009.  However, in subsequent forms received in October 2011 and June 2012, he stated that he did not want to appear at a hearing before the Board.  Therefore, his request for a hearing is considered withdrawn.





FINDINGS OF FACT

1.  From his May 24, 2005 date of claim until September 2007, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  From September 2007, forward, the Veteran's service-connected PTSD was manifested by total occupational and social impairment. 

3.  Prior to September 2007, the Veteran was employed on a full-time basis.


CONCLUSIONS OF LAW

1.  From May 2005 to September 2007, the criteria for a schedular rating of 70 percent, but not higher, for service-connected PTSD are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  From September 2007 forward, the criteria for a 100 percent schedular rating for service-connected PTSD are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2015).

3.  Prior to September 2007, the criteria for entitlement to a total rating on the basis of individual unemployability due to service-connected PTSD are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of entitlement to an increased rating for PTSD stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records identified by him, and lay statements in support his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided VA Compensation and Pension examinations to determine the ongoing severity of his service-connected PTSD in May 2008, February 2011, and July 2013.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Since the most recent VA examination in July 2013, the Veteran has not asserted a significant worsening of his PTSD, and there is no evidence indicating there has been a material change in the severity of that disability.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was conducted).  Moreover, as a result of this decision the Veteran is awarded a 100 percent schedular rating for his PTSD from September 2007 forward, a full grant of the benefit sough on appeal; thus, the only relevant appellate period remaining on appeal is from May 2005 to September 2007.  Therefore, remand for an additional, current VA examination is not necessary.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.  Accordingly, the Board will proceed with appellate review.


II.  Increased Rating and TDIU

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015); see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2015); see also 38 C.F.R. § 3.102 (2015).

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD, chronic and severe, has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which pertains to PTSD.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411 (2015). 

Under the General Rating Formula, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)


A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.
(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals such as this one, which was already certified to the Board or pending before the Board in October 2012 and January 2014.  Id.  

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  See Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the frequency, severity, and duration' of a Veteran's symptoms play an important role in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow a Veteran whose symptoms correspond[ed] exactly to a 30 percent rating to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make an initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas) (emphasis added).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  See 38 C.F.R. § 4.126 (2015).

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates [s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 51-60 indicates [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 41-50 indicates [s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 31-40 indicates [s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126 (2015).

Generally, total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Turning to the evidence of record, the Board has reviewed the Veteran's VA treatment records from the VA Eastern Kansas Healthcare System, Topeka Division (VAMC).  A February 2005 VA treatment record shows that he reported sleep problems, intrusive thoughts from Vietnam, difficulty being around people, anger, and exaggerated startle.  Upon examination, the Veteran was diagnosed with PTSD, chronic and severe, due to combat experiences.  His GAF score was 38 and the report indicates that his GAF score from the year before was 40.  

An April 2005 VA treatment record shows that the Veteran reported insomnia nearly every day but that he denied other symptoms of depression, including suicidal ideation, mania, and hypomania.  The Veteran did report irritability and temper outbursts.  The examiner noted that the Veteran presented symptoms of hyperactivity and decreased concentration but that he had never been in a psychiatric hospital.  The Veteran did report visual hallucinations of shadows behind him and that as a result, he burned someone at work because he assumed it was a shadow and it was an actual person.  The Veteran also reported tactile hallucinations of cockroaches biting him but he denied auditory and olfactory hallucinations.  The Veteran described his mood as "pretty good."  He was diagnosed with PTSD, chronic and severe, with depressive disorder, not otherwise specified (NOS), and his GAF score was 50. 

A May 2005 VA treatment report shows the Veteran beginning weekly Post-traumatic Disorder Clinical Team group psychotherapy (PCT) sessions at the VAMC.  The Veteran reported periods of irritable mood and sleeplessness but he denied mania, delusions, hallucinations, suicidal, or homicidal ideation.  The Veteran was diagnosed with PTSD and his GAF score was 60-65.  A June 2005 VA treatment record shows that the Veteran was diagnosed with PTSD, chronic, severe and depression, NOS, with a GAF score of 50.

A September 2007 letter from the Veteran's VA psychiatrist reported that the Veteran's PTSD symptoms had increased and become more unmanageable in the past few weeks.   The letter indicated that the Veteran had become more suicidal and homicidal, although there was not plan at the time.  The VA psychiatrist noted that the Veteran was more labile and depressed, and recommended that he be placed on short-term disability (6 months) until the severity of his symptoms could be dealt with and reduced.  The Veteran's VA treatment records from September 2007 to August 2011 showed that the Veteran actively participated in his weekly PCT sessions.  

During his April 2008 DRO hearing, the Veteran's representative reported that the Veteran received a GAF score of 38 in May 2005 and a GAF score of 40 in 2004.  The representative also reported that the Veteran, due to his reported combat stressors from Vietnam, had temper issues, sleep disruptions (normally wakes at about 2 o'clock every day), and sensitivity to the smell of oriental food, which sets off his temper.  

The Veteran was afforded a VA examination in May 2008.  The examiner noted that the Veteran has a significant problem with impaired impulse control and was unable to keep a job.  The Veteran presented with PTSD symptoms which resulted in deficiencies in marked areas, such as work, family, relationships, judgment, thinking and mood.  He reported that he frequently sees specific incidents of his combat experience from Vietnam in his nightmares, and that he has flashbacks and intrusive thoughts about Vietnam.  The Veteran also reported that he tries to avoid crowds and that he does not like being around people.  He reported drinking alcohol to help his mood swings and depression when he returned home from Vietnam, which led to his first marriage ending in divorce after four years.  He reported that his anger and irritability are a significant problem and that his relationships with supervisors had always been very tense, which was a contributing factor to stopping his employment in September 2007.  He also reported going to jail in 1990 for assaulting someone after one of his anger outbursts.  He reported not being able to keep a job until 1978 and that he worked numerous jobs for two or three months, and that he started his PCT sessions in 2005.  He also reported being unemployed since September 2007 and that he had applied for Social Security disability.  The Veteran denied any suicidal or homicidal thoughts.  

The VA examiner opined that the Veteran qualified for DSM-IV criteria of chronic and severe PSTD and major depressive disorder, severe with psychotic features, caused by military trauma.  The examiner assigned he Veteran's a GAF score of 50 (unable to keep job).  The VA examiner also noted that the Veteran was able to maintain minimal personal hygiene and that his wife helps him with basic duties of daily living.  

During a February 2011 VA PTSD examination, the examiner noted that the Veteran endorsed depression and PTSD symptoms including wanting to isolate, withdraw, be by himself, prominent irritability, avoidant behaviors, ongoing sleeping problems, decreased energy, decreased motivation, depressed mood, mood swings, prominent anxiety, hypervigilance, exaggerated startle response, emotional detachment, poor concentration and focus.  The examiner also noted that the Veteran had not worked since 2007 and that he began receiving Social Security disability in September 2007.  His PCT physicians recommended that the Veteran stop working.  The VA examiner opined that due to the Veteran's chronic and severe PTSD, he cannot be employed.  The examiner also noted that the Veteran's severe and persistent PTSD symptoms impact his social and occupational functioning tremendously.  The Veteran's GAF score was 50.  The Veteran was fully oriented as to person, place, and time.  The Veteran reported that he has been married to his wife since 1979 and that he has a daughter from his first wife, one grandchild, and two stepsons in their 40's and that he has ongoing contact with the children.  He denied any suicidal or homicidal thoughts or plans, or symptoms or a psychotic disorder or mania (delusions, memory loss).  The examiner concluded that the Veteran suffers from total occupational and social impairment due to his PTSD signs and symptoms.

A June 2012 letter from the Veteran's VA psychiatrist who has treated him since 2005 reported the Veteran's inability to work and listed his psychiatric symptoms which make it unsafe for him to work as: very poor concentration, disrupted sleep, intense irritability, inability to tolerate supervision, being easily startled, and an inability to tolerate changes in the work environment.  

During the Veteran's July 2013 VA PTSD examination, the examiner noted the Veteran's re-experienced symptoms, such as nightmares and Vietnam memory triggers (e.g., fireworks, target shooting, deer hunting).  The VA examiner also noted several of the Veteran's avoidance symptoms, such as shopping, county fairs, or going out to eat.  Moreover, the VA examiner also noted several of the Veteran's hyperarousal symptoms, such as his problems with irritability on a daily basis, anger outbursts on a daily basis, hypervigilance, concentration, and sleeping.  Compared to two years ago, the VA examiner noted that the Veteran gets angry faster and more often.  The Veteran also reported that his wife's cousin married a Vietnamese woman and that he wanted to strangle her when he saw her.  As a result, the Veteran did not go to family reunions.  The examiner assigned the Veteran a GAF score of 45.

The lay and medical evidence of record shows the Veteran's PTSD is manifested by total occupational and social impairment due to his symptoms described above since September 2007, when he stopped working.   The May 2008 VA examiner described the Veteran's condition as severe with psychotic features and noted determined that he was unable to keep job.  Similarly, the February 2011 VA examiner concluded that the Veteran suffered from total occupational and social impairment due to his PTSD signs and symptoms.  And most recently in July 2013 the VA examiner assigned the Veteran a GAF score of 45, indicating serious or  serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Thus, the balance of the evidence supports assignment of a 100 percent schedular rating for the Veteran's PTSD since September 2007.  See 38 C.F.R. § 3.102 (2015); see also 38 C.F.R. § 4.7 (2015).  

Since a 100 percent schedular rating has been assigned for the Veteran's PTSD since September 2007, the issue of entitlement to a TDIU due to PTSD alone since September 2007 is moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); 38 C.F.R. § 4.16 (a) (2015) (providing that total disability ratings for compensation may be assigned where the schedular rating is less than 100 percent).

For the appellate period prior to September 2007, the balance of the evidence supports assignment of a 70 percent schedular rating for the Veteran's PTSD.  See 38 C.F.R. § 3.102 (2015); see also 38 C.F.R. § 4.7 (2015).  As noted above, in February 2005 he was assigned a GAF score of 38.  In April 2005, he reported visual hallucinations of shadows behind him and that as a result, he burned someone at work because he assumed it was a shadow and it was an actual person.  At that time his GAF score was 50.  However, the preponderance of the evidence weighs against entitlement to a 100 percent schedular rating for the Veteran's PTSD, as well as entitlement to a TDIU based solely upon his PTSD, prior to September 2007 as the Veteran was employed full time up until that point.

For the appellate period prior to September 2007, referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  In this regard, the Veteran's PTSD symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 rating already assigned from May 2005 to September 2007, as explained above.  Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Regardless, the Veteran was employed full time from May 2005 to September 2007.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration for that time period.

In sum, the evidence of record supports entitlement to a 70 percent schedular rating for the Veteran's service-connected PTSD from May 2005 to September 2007 and entitlement to a 100 percent schedular rating from September 2007 forward.  However, the preponderance of the evidence weighs against entitlement to a 100 percent schedular rating and entitlement to a TDIU for the time period prior to September 2007.


ORDER

A schedular rating of 70 percent, but not higher, for service-connected PTSD is granted from May 2005 to September 2007, subject to the laws and regulations government payment of monetary benefits.

A schedular rating of 100 percent for service-connected PTSD is granted from September 2007 forward, subject to the laws and regulations government payment of monetary benefits.

Entitlement to a TDIU prior September 2007 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


